DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 09/20/2019.  Currently, claims 1-20 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method its examination in conjunction with the product does not represent a serious burden; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carefusion. IV Sets and accessories catalog. February, 2013. (Hereinafter referred to as Carefusion.)
Reference figures are made in light of the annotated figure below.  Figure is model # MP 9254-C from page 17 of the NPL catalog.  Model is an infusion extension set.
Regarding claim 1, Carefusion discloses: a multi-tubing intravenous (IV) extension set (figure 1), comprising:
an outlet tubing (1) comprising a proximal end (at connection of 1 and 2) fluidly coupled to a primary multi- tubing connector (2) and a distal end (at connection of 1 and 3) configured to be fluidly coupled to a vascular device for patient;
a primary inlet tubing (4) comprising a proximal end (at connection of 4 and 5) having an adapter (5) for connection to a syringe (see page 17 description of model MP 9254-C, needleless connector) containing a priming or a medicinal fluid (it is noted this is an infusion extension set, therefore is configured for use with a priming and/or medicinal fluid), and a distal end (at connection of 4 and 2) coupled to the primary multi-tubing connector (2);
at least one secondary inlet tubing (7) comprising a proximal end (where 7 and 8 meet) having an adapter (8) for receiving a medicinal fluid (needleless connector is capable of receiving fluid) and a distal end (where 7 meets 11) selectively fluidly coupled to the primary multi-tubing connector (2, fluidly coupled along 11 and 12); and
a slide clamp (6) positioned on the outlet tubing and configured to restrict fluid flow between the proximal and distal ends of the outlet tubing in a closed configuration to cause priming fluid flowing into the outlet tubing via the multi-tubing connector to reverse direction and flow into the at least one secondary inlet tubing via the primary multi-tubing connector (the examiner notes that closure of the slide clamp in the known fashion would restrict flow in the claimed manner).
Regarding claim 2, Carefusion discloses the multi-tubing IV extension set of Claim 1, wherein the at least one secondary inlet tubing (7)  comprises a plurality of secondary inlet tubings (7 and 9) fluidly coupled to the primary multi- tubing connector (2) via a secondary multi-tubing connector (11).
Regarding claim 3, Carefusion discloses the  multi-tubing IV extension set of Claim 2, wherein each of the plurality of secondary inlet tubings have a distal end (distal ends of 7 and 9 at 11) fluidly connected to the secondary multi-tubing connector (11, see figure 1).
Regarding claim 4, Carefusion discloses the multi-tubing IV extension set of Claim 2, wherein:
the secondary multi-tubing connector (11) is fluidly coupled to the primary multi- tubing connector (2) via an intermediate tubing (12); and
the intermediate tubing (12) comprises:
a proximal end (where 12 meets 11) fluidly connected to a distal end of the secondary multi- tubing connector; and
a distal end (where 12 meets 2) fluidly coupled to the proximal end of the primary multi- tubing connector (see figure 1).
Regarding claim 5, Carefusion discloses the multi-tubing IV extension set of Claim 1, wherein the secondary inlet tubing (7) comprises a single inlet tubing (7 is a single tube) directly fluidly coupled to the primary multi-tubing connector (7 is directly fluidly coupled to 2; the fluid does not travel another path, it goes directly from 7 through to 2).



    PNG
    media_image1.png
    573
    470
    media_image1.png
    Greyscale




Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,257,416 to Prager.
Regarding claim 15, Prager discloses a method of simultaneously priming a plurality of tubing branches of a multi- tubing intravenous (IV) extension set having a primary inlet tubing (30) fluidly coupled to a primary multi-tubing connector (20), at least one secondary inlet tubing (28, 32) fluidly coupled to the primary multi- tubing connector (18, see figure 1), and an outlet tubing (16) fluidly coupling the primary multi-tubing connector to a vascular device (10), the method comprising: connecting a syringe (45) to an adapter (36) of the primary inlet tubing (column 2 lines 23-24: standard syringe inserted into adaptor); pinching, bending, or otherwise folding a slide clamp (52) positioned on the outlet tubing (16, see figure 1) to block fluid flow between the proximal and distal ends of the outlet tubing (column 1 lines 21-22; slide clamp in closed position); depressing a plunger (plunger shown in phantom of figure 1; depressing of the syringe described at column 3 line 19-20, hand pressure [of the syringe, line 26]) of the syringe (45) in order to force priming fluid from the syringe downstream through the primary inlet tubing (30) and into the outlet tubing (16) via the primary multi-tubing connector (20); reversing flow of the priming fluid to flow back upstream through the primary multi-tubing connector (20) and into the at least one secondary inlet tubing (28, 32); and venting air existing in the at least one secondary inlet tubing out of the at least one secondary inlet tubing by flowing the priming fluid therethrough (column 2 lines 24-29: Syringe pushes diluent into tube 30, through 24, through 20, through 22 and 26 and into 28, 32, in order to remove air through vent caps 40, 44; the examiner notes that the fluid would flow to the position of 52 along tube 16).
Regarding claim 16, Prager discloses the method of Claim 15, wherein:
the reversing flow of the priming fluid comprises positioning a slide clamp on the outlet tubing (figure 1) and placing the slide clamp in a closed configuration (column 3 line 16-17) to form a restriction in the outlet tubing; and
upon reaching the restriction, flow of the priming fluid is diverted from the downstream direction to the upstream direction towards the at least one secondary inlet tubing (column 3 lines 20-23; the examiner asserts that the fluid would reach through 16 up until the point of the slide clamp 52 closure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carefusion in view of US 4,257,416 to Prager.
Regarding claim 6, Carefusion discloses the multi-tubing IV extension set of claim 1, wherein the adapter of the at least one secondary inlet tubing comprises a tubular body, the tubular body having: an outer surface and an inner surface defining a lumen therethrough (the adapters are needless connectors, see description on page 17 of NPL document; needleless connector has an inner surface, outer surface, and lumen); but does not further disclose at least one air vent disposed thereon and extending from the inner surface to the outer surface, the at least one air vent fluidly communicating the lumen with an exterior of the tubular body.
Prager discloses a multi-channel infusion set, comprising primary (30) and secondary infusion lines (28, 32), a connector manifold (20) connected to an outlet line (16).  Each infusion line has an adaptor (36, 34, 38) with air vent holes (48, 46, 50, respectively).  The air vent holes allow air to be vented from the system during priming (column 2 lines 25-30) thus preventing air from being delivered to a patient, which can cause dire consequences.  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide at least one air vent for the purpose of allowing air to be vented from the system, thus preventing air embolism or other negative effects from an infusion.
Regarding claim 12, Carefusion discloses the multi-tubing IV extension set of claim 1 substantially as claimed as disclosed above, further disclosing wherein the adapter of the at least one secondary inlet tubing comprises a tubular body, the tubular body having: an outer surface and an inner surface defining a lumen therethrough (the adapters are needless connectors, see description on page 17 of NPL document; needleless connector has an inner surface, outer surface, and lumen). Carefusion  does not further disclose a venting cap disposed on the proximal end of the adapter of the at least one secondary inlet tubing, wherein: the venting cap has a body with a venting lumen defined therethrough, the venting lumen fluidly communicating the adapter lumen with an exterior of the tubular body.
Prager discloses a multi-channel infusion set, comprising primary (30) and secondary infusion lines (28, 32), a connector manifold (20) connected to an outlet line (16).  Each infusion line has an adaptor (36, 34, 38) with air vent caps (42, 40, 44) including air vent holes (48, 46, 50, respectively).  The air vent holes allow air to be vented from the system during priming (column 2 lines 25-30) thus preventing air from being delivered to a patient, which can cause dire consequences.  The air vent caps keep the adaptors sterile before use (column 2 line 22) and allow for the venting of the system (column 2 line 25-30).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide at least one air vent cap for the purpose of keeping the adaptor(s) sterile before use, and further allowing air to be vented from the system, thus preventing air embolism or other negative effects from an infusion.
Claim(s) 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carefusion in view of Prager, and further in view of US 2008/0200904 to Cluff et al.
Regarding claims 7-8, 10-11, Carefusion in view of Prager teach applicant’s invention substantially as claimed as disclosed above.  Carefusion further discloses the use of a permeable, hydrophobic membrane (description under model # MP 9254-C on page 17 of NPL document includes 0.2 micron filter; page 1 of document describes 0.2 micron filter under ‘Key terms’, including “removes particulate matter larger than 0.2 microns and virtually all fungi and bacteria. Often used as final filter for air elimination in the NICU; Carefusion 0.2 micron filters contain Supor (Polyethersulfone) membranes which have low protein and drug binding characteristics.)  The examiner notes this is permeable to air but allows fluid to flow therein.  Carefusion does not disclose the membrane is disposed over the air vent.  
Cluff discloses a vascular access device vented cannula (44) that vents gas, and a hydrophobic membrane (52) filter [0060].  Other embodiments show a vent plug (120) with semi-permeable venting material (122) for allowing gas but not liquid to flow therein [0075].  These access devices are for use with catheters (14) and extension tubing (16) as needed [0052], and all function to act as a barrier to fluid while permitting gas to escape, thus being a barrier between the tubing set system and the outside environment [0056].  The hydrophobic membrane can further ensure sterility of the device [0060].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a permeable membrane on the vent which is on the adaptor as claimed, for the advantage of providing a more sterile environment on the adaptor, and being a barrier to fluids within the system escaping which prevents contamination, and thus contributing to a safer environment at the tubing set.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prager in view of Carefusion.
Regarding claim 17, Prager discloses applicant’s method substantially as claimed as disclosed above, including wherein the at least one secondary inlet tubing (28, 32) comprises a plurality of secondary inlet tubings (28, 32) fluidly coupled to the primary multi-tubing connector (20); and the venting air existing in the at least one secondary inlet tubing (28, 32) comprising venting air existing in plurality of secondary inlet tubings (28, 32) by simultaneously the flowing priming through the main (30) and secondary inlet tubings (column 2 lines 25-29; column 3 lines 30-23).
Prager does not disclose the plurality of secondary inlet tubings fluidly coupled to the primary multi-tubing connector via a secondary multi-tubing connector and an intermediate tubing.  
Carefusion discloses an infusion extension set with an outlet tubing (1), a primary inlet tubing (4), primary multi-tubing connector (2), secondary inlet tubings (7, 9), the secondary inlet tubings (7, 9) connected to the primary-tubing connector (2) via a secondary multi-tubing connector (11) and an intermediate tubing (12).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a secondary multi-tubing connector and intermediate tubing for the advantage of extending the length of the extension set as needed based upon the particulars of the patient.  Furthermore, it would have been obvious to one of ordinary skill in the art to add an extension and secondary connector for the advantage of allowing quick replacement of lines or connectors as needed, as it is routine in the art to add and remove lines and connectors to extensions kits to arrive at a desired configuration based upon the needs of the patient.
Claim(s) 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prager in view of Carefusion, and further in view of Cluff.
Regarding claims 18 and 20, Prager in view of Carefusion disclose the method of claim 17 substantially as claimed as disclosed above, including wherein each secondary inlet tubing comprises an adapter (34, 38) having at least one air vent (46, 50) re: claim 18) or venting cap (40, 44) re: claim 20) extending from an inner lumen to an outer surface of the adapter, the venting air existing in the plurality of secondary inlet tubings comprising simultaneously flowing the priming fluid upstream through the secondary inlet tubings to force the air to an exterior of the secondary inlet tubings via the inner lumen (column 2 lines 25-29). Prager in view of Carefusion do not further disclose a hydrophobic filter on the air vent, the priming fluid forcing air out through the filter.
Cluff discloses a vascular access device vented cannula (44) that vents gas, and a hydrophobic membrane (52) filter [0060].  Other embodiments show a vent plug (120) with semi-permeable venting material (122) for allowing gas but not liquid to flow therein [0075].  These access devices are for use with catheters (14) and extension tubing (16) as needed [0052], and all function to act as a barrier to fluid while permitting gas to escape, thus being a barrier between the tubing set system and the outside environment [0056].  The hydrophobic membrane can further ensure sterility of the device [0060].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a permeable membrane on the vent which is on the adaptor as claimed, for the advantage of providing a more sterile environment on the adaptor, and being a barrier to fluids within the system escaping which prevents contamination, and thus contributing to a safer environment at the tubing set.
Allowable Subject Matter
Claims 9-11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to further teach the vent tube in combination with the other features as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783    

/BRANDY S LEE/           Primary Examiner, Art Unit 3783